Exhibit 4.1 INCREASE IN COMMITMENT Dated as of June 9, 2008 Reference is hereby made to the Revolving Credit Agreement, dated as of September 27, 2007 (as amended and in effect from time to time, the “Credit Agreement”), by and among (a) Waste Connections, Inc., a Delaware corporation (the “Parent”), each Subsidiary of the Parent party thereto (the “Subsidiaries” and, together with the Parent, the “Borrowers”), (b) each of the banks and other lending institutions from time to time party thereto (each a “Lender” and, collectively, the “Lenders”), (c) Bank of America, N.A., as administrative agent (the “Administrative Agent”) for the Lenders, and (d) J.P. Morgan Securities, Inc. and Deutsche Bank Securities, Inc., as Co-Syndication Agents for the Lenders.
